FILED
                               FOR PUBLICATION                                 AUG 25 2014

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOSE LUIS MEDINA-LARA,                            No. 13-70491

              Petitioner,                         Agency No. A079-361-360

  v.
                                                  ORDER
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


Before: NOONAN, HAWKINS, and CHRISTEN, Circuit Judges.

       For reasons to be set forth in a disposition which will follow in due course, we

grant Medina–Lara’s petition for review because the government did not meet its

burden to show that his California convictions constitute predicate offenses for

purposes of removability under 8 U.S.C. § 1227(a)(2). We, therefore, order the

United States to release Medina–Lara from custody immediately.

       SO ORDERED.